MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                             FILED
      Memorandum Decision shall not be regarded as                       Jun 09 2017, 9:04 am
      precedent or cited before any court except for the                     CLERK
      purpose of establishing the defense of res judicata,               Indiana Supreme Court
                                                                            Court of Appeals
      collateral estoppel, or the law of the case.                            and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Anthony S. Churchward                                     Curtis T. Hill, Jr.
      Anthony S. Churchward, P.C.                               Attorney General of Indiana
      Fort Wayne, Indiana
                                                                Michael Gene Worden
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Antonio D. Townsend,                                     June 9, 2017

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A03-1611-CR-2630
              v.                                               Appeal from the Allen Superior
                                                               Court.
                                                               The Honorable John F. Surbeck, Jr.,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               02D06-1510-F5-280




      Darden, Senior Judge


                                       Statement of the Case
[1]   Antonio D. Townsend appeals the four-year sentence the trial court imposed

      after he pleaded guilty to criminal recklessness, a Level 5 felony, and carrying a

      handgun without a license, a Class A misdemeanor. We affirm.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2630 | June 9, 2017        Page 1 of 6
                                                     Issue
[2]   Townsend raises one issue, which we restate as: whether Townsend’s sentence

      is inappropriate in light of the nature of the offenses and his character.


                               Facts and Procedural History
[3]   On September 7, 2015, at approximately 2:30 in the afternoon, Townsend and

      his two friends were at an apartment complex in Fort Wayne, where their

      actions were recorded by a security camera. The recording showed Townsend

      pulling a handgun out of his pants as he walked out of an apartment building.

      He did not have a license to carry a handgun. Unprovoked, Townsend fired

      several shots into the parking lot. Next, a silver car accelerated through the

      parking lot, and its occupants fired into the building as Townsend fled back

      inside. The incoming gunfire shattered several windows, which fell on

      Townsend’s friends. Townsend returned shots at the car and then, after the

      shooting was over, left the building, walked behind it, and concealed the

      handgun behind a dumpster.


[4]   Officers were dispatched to the scene. A witness told them that Townsend hid

      the handgun behind the dumpster. Townsend told the officers he was

      defending himself and his friends from people who shot at them from a passing

      car. He further stated a friend dropped the gun during the shooting and he

      picked it up and fired in self-defense. The officers later received the security

      camera recording and arrested Townsend after reviewing the recording.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2630 | June 9, 2017   Page 2 of 6
[5]   The State charged Townsend with criminal recklessness and carrying a

      handgun without a license. Approximately a month before trial, Townsend

      entered a plea of guilty as charged without a plea agreement. The court

      accepted the guilty plea.


[6]   At sentencing, Townsend conceded the surveillance video showed him

      provoking the gun fight. The court sentenced Townsend to an aggregate

      sentence of four years, with two years suspended to probation. The court

      further ordered Townsend to serve the sentence consecutively to a nine-year

      sentence for armed robbery from another case. This appeal followed.


                                   Discussion and Decision
[7]   Townsend argues his sentence is inappropriate and should be reduced.

      Although a trial court may have acted within its lawful discretion in fashioning

      a sentence, the Court may revise the sentence “‘if, after due consideration of the

      trial court’s decision, [we] find[ ] that the sentence is inappropriate in light of

      the nature of the offense and the character of the offender.”’ Foutch v. State, 53

      N.E.3d 577, 580 (Ind. Ct. App. 2016) (quoting Ind. Appellate Rule 7(B)). The

      role of appellate review under Appellate Rule 7(B) is to attempt to leaven the

      outliers. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether we

      regard a sentence as inappropriate turns on our sense of the culpability of the

      defendant, the severity of the crime, the damage done to others, and myriad

      other factors that come to light in each case. Id. at 1224. The defendant bears




      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2630 | June 9, 2017   Page 3 of 6
      the burden of persuading this Court that his sentence is inappropriate. Clark v.

      State, 26 N.E.3d 615, 618 (Ind. Ct. App. 2014), trans. denied.


[8]   The advisory sentence is the starting point the legislature has selected as an

      appropriate sentence for the crime committed. Blair v. State, 62 N.E.3d 424, 430

      (Ind. Ct. App. 2016). At the time Townsend committed his offenses, the

      maximum sentence for a Level 5 felony was six years, the minimum was one

      year, and the advisory sentence was three years. Ind. Code § 35-50-2-6 (2014).

      The maximum sentence for a Class A misdemeanor was one year. Ind. Code §

      35-50-3-2 (1977). The trial court sentenced Townsend to four years for criminal

      recklessness, with two years suspended to probation. The court further

      sentenced Townsend to one year for carrying a handgun without a license. The

      court directed Townsend to serve the sentences concurrently, for a total

      sentence of four years, with two executed. Finally, the court directed

      Townsend to serve his aggregate sentence consecutively to a nine-year sentence

      for armed robbery in an unrelated case.


[9]   Turning to the nature of the offense, Townsend presents no argument on the

      issue. In any event, we note that Townsend provoked a gunfight in an

      apartment complex in broad daylight. He fired shots from a handgun at several

      individuals in a silver car, who in turn sped away through the parking lot and

      returned fire at Townsend and his friends. Townsend’s actions endangered the

      lives of people in the car, himself, his friends, and possibly others in the

      complex.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2630 | June 9, 2017   Page 4 of 6
[10]   In addition, Townsend attempted to deceive investigators by hiding the

       handgun. He also lied to the officers, claiming the people in the silver car shot

       first and, in self-defense, he picked up the gun and fired it after a friend had

       dropped it. If not for the security camera recording, Townsend may have

       succeeded in obstructing the officers’ investigation.


[11]   As for the character of the offender, Townsend was nineteen years old at the

       time of sentencing. His presentence investigation report revealed a lengthy

       juvenile history, including an adjudication in Florida for an act that would have

       constituted battery if committed by an adult. In Indiana, he had been

       adjudicated a delinquent for acts that, if committed by an adult, would have

       constituted escape, and receiving stolen auto parts, both as Class D felonies.

       He also had delinquency adjudications for battery, criminal trespass, resisting

       law enforcement, and conversion, all Class A misdemeanors if committed by an

       adult. As an adult, less than a month after he committed the current offenses,

       he committed armed robbery, a Level 3 felony, for which he later received a

       nine-year sentence. Townsend amassed a significant criminal history all within

       a few short years.


[12]   Townsend argues he is entitled to credit for pleading guilty without a plea

       agreement, well in advance of the trial date, thereby conserving valuable

       judicial resources. A guilty plea is not necessarily a mitigating factor where the

       evidence against the defendant is so strong that the decision to plead guilty is

       merely pragmatic. Amalfitano v. State, 956 N.E.2d 208, 212 (Ind. Ct. App.

       2011), trans. denied. Here, there was a live witness to the event, Townsend’s

       Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2630 | June 9, 2017   Page 5 of 6
       criminal behavior was recorded by a security camera, and he conceded at

       sentencing that the recording shows him initiating the gunfight. We conclude

       Townsend has failed to demonstrate that his sentence is inappropriate.


                                                Conclusion
[13]   For the reasons stated above, we affirm the judgment of the trial court.


[14]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2630 | June 9, 2017   Page 6 of 6